*610The opinion of the court was delivered, at the circuit session in September, by
Redfield, Ch. J.
The questions raised by the defendant upon the trial in the county court, seem to be ultimately reduced to to those respecting the survey of the new roads, and the letting out a portion of the work, by the job, agreeing to call a given amount of work a certain number of days work at seventy-five cents each; and after considerable reflection on these questions, it seems to us, that the mode of estimating ought to be regarded, as chiefly involved in the allowanoe of the account of the committee, by the county court. If we give that allowance any effect, (and it seems it ought not to be made entirely nugatory,) it certainly should conclude the question of the faithful expenditure of the labor. I am not aware, that any case, before, has ever attempted to go behind the allowance of the committee’s account.
The remaining questions all concern the survey of the new roads upon which the tax was required to be expended. It does not seem to us that there was shown any such fatal irregularity in this matter, as will render the sale of the land, by the collector, void. These questions seem to me more properly to arise upon the allowance of the committee’s account. If the labor had not been done, or not done in the proper place, it could be urged successfully, as all will readily admit, against the allowance of the committee’s account. It ought then to conclude these questions, that the court did make the allowance.
But if the questions were open to examination, we are fully satisfied that they were properly disposed of in the court below.
Judgment affirmed.